Citation Nr: 0114787	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  00-07 171A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Mease Dunedin Hospital from 
April 27, 1999 through April 30, 1999. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from March 1948 to April 
1955.  This case comes to the Board of Veterans' Appeals 
(Board) on appeal of a May 1999 decision of the Department of 
Veterans Affairs (VA) Medical Administration Service (MAS) of 
the VA Medical Center in Bay Pines, Florida (VAMC) that 
denied the veteran's claim for reimbursement of unauthorized 
medical expenses.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  Service connection is currently in effect for ankylosing 
spondylitis, rated 100 percent disabling; chronic uveitis, 
with bilateral cataract extractions, rated 90 percent 
disabling; aortic insufficiency and congestive heart failure, 
with status post aortic valve replacement, rated 30 percent 
disabling; and a psychogenic gastrointestinal reaction, rated 
noncompensable.  

3.  The veteran's hospitalization at Mease Dunedin Hospital 
from April 27, 1999, through April 30, 1999, has not been 
shown to have been rendered for a medical emergency.  


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses incurred in connection with treatment 
rendered at Mease Dunedin Hospital from April 27, 1999, 
through April 30, 1999, have not been met; the veteran's 
claim is legally insufficient.  38 U.S.C.A. § 1728 (West 1991 
& Supp 2000); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107); 38 C.F.R. §§ 17.52, 17.120 (2000); Sabonis v. Brown, 6 
Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the reimbursement claim have 
been properly developed and that no useful purpose would be 
served by remanding said issue with directions to provide 
further assistance to the veteran.  There is no indication 
that additional relevant records exist that would provide 
pertinent new information not already contained in those 
currently of record.  Thus, the Board concludes that the 
evidence is sufficient for reaching a fair and well-reasoned 
decision with respect to the issue on appeal, and that the 
duty to assist appellant has been satisfied.  

The Board is aware that in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
this law is applicable to all claims filed on or after the 
date of enactment, or filed before the date of enactment and 
not yet final as of that date.  However, in this case, even 
though the RO did not have the benefit of the explicit 
provisions of VCAA, VA's duties with respect to the veteran's 
claim have been fulfilled.  

The law essentially provides that VA has a duty to notify the 
appellant and his representative of any information and 
evidence needed to substantiate and complete a claim.  
However, the Board finds that the VA has met its duty to 
advise and notify the veteran in this case.  Specifically, 
the veteran was advised and notified of the evidence 
necessary to establish eligibility for reimbursement in the 
VAMC decision and in the Statement of the Case (SOC) that was 
issued in March 2000.  The Board finds that the discussions 
in the VAMC decision and the SOC sent to the veteran in 
effect informed him of the information and evidence that 
would needed to substantiate his claim and complied with VA's 
notification requirements.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 
2096-2099 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).

The veteran is claiming payment or reimbursement of the 
unauthorized medical expenses that he incurred in connection 
with a period of hospitalization at Mease Dunedin Hospital 
that began on April 27, 1999.  Review of the record shows 
that the veteran was admitted to the private hospital with 
complaints of a diarrheal syndrome of approximately one 
month's duration.  He stated that he had tended to have two 
to three bowel movements per day, but beginning a month ago, 
the number of movements had increased to up to 10 times per 
day and had become much looser.  He had previously been 
diagnosed as having a sigmoid colon stricture and chronic 
anemia.  He had had remote ulcer disease and had been 
admitted to the hospital in 1998 for gastrointestinal 
bleeding.  The clinical impressions on April 27, 1999 were 
diarrhea, chronic anemia, sigmoid colon stricture, prosthetic 
aortic valve, and ankylosing spondylitis and rheumatoid 
arthritis with marked deformities.  It was planned to admit 
the veteran, place him on intravenous fluids and transfuse 
with two units of packed cells.  

Additional clinical records show that the veteran underwent a 
gastrograffin enema, abdominal X-ray series, and flexible 
sigmoidoscopy over the next several days.  These continued to 
show the marked sigmoid narrowing that the veteran had 
reported to be present for many years.  The sigmoidoscope 
found no mucosal disease that would explain the veteran's 
current diarrhea, although the scope could not be advanced 
beyond the stricture.  Laboratory testing showed that the 
veteran's hemoglobin and hematocrit levels were lower than 
normal throughout his hospitalization.  

In February 2000, a VA physician rendered a determination 
that the period of hospitalization in question was not 
emergent in nature as the record showed that it had been 
ongoing for over a month.  

A hearing was conducted at the VAMC in July 2000.  At that 
time, the veteran and his wife testified regarding the 
circumstances surrounding the veteran's hospitalization in 
April 1999.  It was asserted that the veteran's anemia, with 
a hemoglobin level of only 8.2, is sufficient to render the 
hospitalization emergent in nature.  

In regard to whether there had been prior approval, the Board 
accepts that there may have been communication between the 
appellant and VA personnel.  However, a statement to the 
effect that 911 should be called when there is an emergency 
is just a statement of fact and no more and does not 
constitute prior approval or approval of treatment rendered.  
The Court has held that the advice of a doctor to go to a 
non-VA hospital is not the specific type of authorization 
contemplated by the regulations.  Malone v. Gober, 10 Vet. 
App. 539 (1997).

The VA will indemnify a veteran against the cost of private 
medical treatment, which was incurred without prior VA 
authorization, provided three criteria are satisfied.  Those 
criteria are described in 38 C.F.R. § 17.120.  That 
regulation finds that, to the extent allowable, payment or 
reimbursement for the expenses of care, not previously 
authorized, in a private or public (or Federal) hospital not 
operated by VA, or of any medical services not previously 
authorized including transportation (except prosthetic 
appliances, similar devices, and repairs) may be paid on the 
basis of a claim timely filed, under the following 
circumstances:

(a)  For veterans with service-
connected disabilities.  Care or 
services not previously authorized 
were rendered to a veteran in need 
of such care or services: 
(1) For an adjudicated service-
connected disability; 
(2) For nonservice-connected 
disabilities associated with and 
held to be aggravating an 
adjudicated service-connected 
disability; 
(3) For any disability of a veteran 
who has a total disability permanent 
in nature resulting from a service-
connected disability; 
(4) For any illness, injury or 
dental condition in the case of a 
veteran who is participating in a 
vocational rehabilitation program 
under 38 U.S.C.A. ch. 31 and who is 
medically determined to be in need 
of hospital care or medical services 
for any of the reasons enumerated 
under § 17.48(j); and,

(b)  In a medical emergency.  Care 
and services not previously 
authorized or rendered in a medical 
emergency of such nature that delay 
would have been hazardous to life or 
health, and,

(c)  When Federal facilities are 
unavailable.  VA or other Federal 
facilities were not feasibly 
available, and an attempt to use 
them beforehand or obtain prior 
authorization for the services 
required would not have been 
reasonable, sound, wise or 
practicable or treatment had been or 
would have been refused.  

38 U.S.C.A. § 1728; 38 C.F.R. § 17.120 (2000) (formerly 
38 C.F.R. § 17.80).

The Board notes that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter Court) has held 
that all three statutory requirements have to be met before 
reimbursement can be authorized.  Malone v. Gober, 10 Vet. 
App. 539, 547 (1997).  As all three criteria for payment or 
reimbursement for unauthorized medical expenses have not been 
met in this case, the Board cannot grant the veteran's claim 
on appeal.  38 C.F.R. § 17.120.

The record shows that the veteran has been service connected 
for ankylosing spondylitis, rated 100 percent disabling; 
chronic uveitis, with bilateral cataract extractions, rated 90 
percent disabling; aortic insufficiency and congestive heart 
failure, with status post aortic valve replacement, rated 30 
percent disabling; and a psychogenic gastrointestinal 
reaction, rated noncompensable.  This is sufficient to satisfy 
the first criterion.  

In relation to the second criterion, a medical emergency has 
been defined as "a sudden, generally unexpected occurrence or 
set of circumstances demanding immediate action."  See 
Hennessey v. Brown, 7 Vet. App. 143, 147 (1994).  Further, by 
regulation, there must be a medical emergency of such nature 
that delay would have been hazardous to life or health.  
38 C.F.R. § 17.120(b).  However, in this case, the record 
shows that the veteran was hospitalized to treat a symptom 
that had been troubling him for one month or more.  This shows 
that no emergency existed as the veteran's diarrhea was not 
sudden or generally unexpected.  While he was shown to be 
anemic at the time of admission, this was not the reason he 
was hospitalized and there is no evidence, other than the 
testimony offered by the veteran and his wife, that the anemia 
was sudden or unexpected or that his life or health was so 
threatened by the anemia that it caused an emergency to exist.  
Furthermore, the admitting diagnosis described the veteran's 
anemia as 'chronic'.  Lastly, as laymen, the veteran and his 
wife are not competent to give an opinion requiring medical 
knowledge such as is necessary in this case.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

While the evidence of record indicates that the veteran lives 
approximately 20-25 miles from a VA hospital, as all three 
criteria for payment or reimbursement of unauthorized medical 
expenses must be met, the Board need not address the question 
of whether there was an available VA medical facility the 
veteran could have used.  See Zimick v. West, 11 Vet. App. 
45, 49 (1998).

As previously noted, all of the criteria must be met.  The 
Court has found that in a case where the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Since the 
second legally required element is absent, the appeal is of 
no substantial legal merit.  It appears that there is no 
possible provision to allow a grant of the benefit sought on 
appeal since the statutory and regulatory requirements are 
shown not to have been met.  The legal criteria, not the 
facts, are dispositive of the issue.  

The veteran has failed to state a claim upon which relief 
could be granted, and, as a matter of law, the claim must be 
denied.  Thus, the veteran's claim for payment or 
reimbursement of expenses in association with his treatment 
at the Mease Dunedin Hospital, from April 27, 1999 to April 
30, 1999, is denied.  

The Board notes that while this appeal was pending, a new 
regulation concerning procedures for reconsideration of 
claims for payment/reimbursement for non-VA care not 
authorized in advance, and certain other benefits 
administered by the Veterans Health Administration, was 
promulgated and became final, effective from August 17, 1999.  
See 38 C.F.R. § 17.133 (64 Fed. Reg. 44,659 (1999).  The new 
regulation provides, in pertinent part, that . . . [a]n 
individual who disagrees with the initial decision denying 
the claim in whole or in part may obtain reconsideration 
under this section by submitting a reconsideration request in 
writing to the Director of the healthcare facility of 
jurisdiction within one year of the date of the initial 
decision.  The reconsideration decision will be made by the 
immediate supervisor of the initial VA decision-maker.  The 
request must state why it is concluded that the decision is 
in error and must include any new and relevant information 
not previously considered.  Any request for reconsideration 
that does not identify the reason for the dispute will be 
returned to the sender without further consideration.  The 
request for reconsideration may include a request for a 
meeting with the immediate supervisor of the initial VA 
decision-maker, the claimant, and the claimant's 
representative (if the claimant wishes to have a 
representative present).  Such a meeting shall only be for 
the purpose of discussing the issues and shall not include 
formal procedures (e.g., presentation, cross-examination of 
witnesses, etc.). The meeting will be taped and transcribed 
by VA if requested by the claimant and a copy of the 
transcription shall be provided to the claimant.  After 
reviewing the matter, the immediate supervisor of the initial 
VA decision-maker shall issue a written decision that 
affirms, reverses, or modifies the initial decision.  
38 C.F.R. § 17.133.

The veteran in this case did not have the opportunity to 
request reconsideration of the adverse determination made by 
the VAMC, pursuant to the new regulation.  However, the one-
year period following the date of initial decision has long 
passed.  Moreover, as the Board has found that the veteran's 
claim has no legal merit under 38 U.S.C.A. § 1728 or 
38 C.F.R. § 17.120, the Board concludes that nothing would be 
gained by remanding this case to permit the veteran to avail 
himself of reconsideration pursuant to 38 C.F.R. § 17.133.  
Such a remand would be of no value, as there is no 
possibility that reconsideration could result in a change in 
the outcome.  Therefore, the veteran will not be prejudiced 
by having the Board render its decision on his appeal at this 
time.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


ORDER

Payment or reimbursement of unauthorized medical expenses 
incurred at Mease Dunedin Hospital from April 27, 1999 
through April 30, 1999, is denied.  



		
	M. HANNAN
	Acting Member, Board of Veterans' Appeals

 

